Case 1:18-cv-04352-PKC Document 30

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

me ee ee ee ee em ee ee ee ee ee eee x
UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,

Plaintiff,

-against-

BRENT BORLAND, et al.,

Defendants.
we ee ee ee ee ee en ee ee em ee ee x

CASTEL, U.S.DJ.

Filed 04/29/20 Page 1of1

18-cv-4352 (PKC)

ORDER.

Intervenor Emigrant Residential, LLC’s unopposed motion for modification of the

Asset Freeze Order is GRANTED. The Clerk is directed to terminate the motion. (Docket # 26.)

Emigrant Residential is directed to file a proposed Order no later than May 13, 2020.

SO ORDERED.

Dated: New York, New York
April 29, 2020

7a

“P. Kevin Castel
ited States District Judge

 
